Title: From Thomas Jefferson to John Taylor, 13 April 1795
From: Jefferson, Thomas
To: Taylor, John



Th: Jefferson to J. Taylor
Monticello Apr. 13. 95.

  This is not the long letter I intend to write in answer to yours of the 5th. Ult. That must await a rainy day, perhaps a rainy season. But as the sowing the succory will not await, I write a line for the present, merely to cover a little seed which I have procured from a neighbor for you. It must be sown immediately, in drills which will admit the plough, and very thin in the drill as the plant is a very tall and large one. It requires strong land, is perennial, and unquestionably valuable.—The mouldboard cannot come by post. I have with very great satisfaction and saving tried the seed box described in the New York agricultural transactions for sowing clover. If you have not the pamphlet, the box is simply of half inch poplar (for lightness) 7. feet long, 6 Inches broad 4 Inches deep, divided by partitions into seven equal compartments, or cells, a diagonal drawn in the bottom of each cell and 2 holes of ½ I. diameter bored through the bottom on the diagonal equally distant from each other and from the corners: then a bit of strong paper is pasted over the holes, and a hole burnt thro’ that with a wire of such size as on trial will be found to shed the seed exactly fast enough. A neighbor of mine, Colo. Lewis, the evennest seedsman we know came to try the box, in comparison of his own sowing, and pronounced that the evenness of the work with the box exceeded any thing possible from the human hand. I have sowed an hundred acres of red clover with it within this fortnight, at 11. gills to the acre. To have sowed it equally thick every where by hand would have taken 16. gills, and consequently 5/16 of the space would have been too thick. Consequently I have saved 13. gallons of seed, or 13. dollars. I should have mentioned that 2 straps are nailed round the  box for the seedsman to hold and shake it by as he would a sifter. He will sow a 9 [foot] band at a time.—I have recieved the drill. Several of it’s parts got lost on the journey. I can supply them all however, except the bands and buckets for the seeds. Your letter mentions three of these for seed of different kinds, and there came only one, which I judge to be the one for turnep seed. That for peas I shall particularly want. If you could forward the two deficient sizes to Colo. Gamble at Richmond I shall soon get them; and if before pea-sowing so much the better. We were to have tried the drill to-day on a piece of Lucerne ground; but a glorious rain the last night has agreeably disappointed us. Could it not be made for drilling wheat in the broad-cast? That is to say, sow 8 rows, 9 I. apart at a time. The Jersey drill, (described in the N.Y. Agricl. transactions) sows in 13 I. rows, 4 rows at a time. I have tried the Jersey drill with small seeds, and it will not answer without some additional apparatus. We should save much seed and sow evenner by sowing with machines in the broadcast. Such a machine will be very desireable to me when I get my vetch. Let me recommend to you to read Millar’s gardener’s dict. article Vicia. In my circle of crops I can have 2. or 3. fields of this every winter for either winter forage or spring green dressings, without their costing me a single ploughing more than I am to give without the vetch.—But I forgot I promised that this should not be a long letter. Adieu affectionately.
